      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 1 of 16



Dennis P. Conner, Bar No. 283
Keith D. Marr, Bar No. 5999
Gregory G. Pinski, Bar No. 5254
J.R. Conner, Bar No. 36402194
CONNER, MARR & PINSKI, PLLP
P. O. Box 3028
Great Falls, MT 59403-3028
Phone: (406) 727-3550
Fax: (406) 727-1640
Email: dennis@mttrials.com
        keith@mttrials.com
        greg@mttrials.com
        jr@mttrials.com
Attorneys for Plaintiffs

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


MARK PERSON, ROBERT DORAN,
SHELLY VERNON, ROBERT                             CV-21-93-GF-BMM-JTJ
                                        Cause No. ______________________
VERNON, TERRANCE
BUCHANAN, SCOTT
TINKLENBERG, GARY
GUNDERSON, and VAUGHN                            COMPLAINT
VOLUNTEER FIRE DEPARTMENT,                    AND JURY DEMAND
INC.,
         Plaintiffs,

vs.

TANNERITE SPORTS LLC;
DANIEL J. TANNER, individually
and acting under the assumed business
name TANNERITE EXPLOSIVES;
and DOES 1-50.
             Defendants.
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 2 of 16



      COMES NOW Plaintiffs by and through their attorneys, Conner, Marr &

Pinski, PLLP, and for their Complaint against Defendants state and allege:

                                     PARTIES

      1.     Plaintiffs Person, Doran, S. Vernon, R. Vernon, Buchanan,

Tinklenberg, and Gunderson are residents and citizens of Montana, and the owners

of real and personal property in Cascade County, Montana, within the Great Falls

Division of the United States District Court for the District of Montana.

      2.     Plaintiff Vaughn Volunteer Fire Department, Inc. (“Fire Department”

is a rural fire department in Vaughn, Montana. The Fire Department is a Domestic

Non-Profit Corporation registered under the laws of Montana with its principal

address in Vaughn, Cascade County, Montana.

      3.     Defendant Tannerite Sports, LLC, is a Limited Liability Company

organized under the laws of Oregon, with its principal place of business at 36366

Valley Rd, Pleasant Hill, Oregon.        Tannerite Sports designs, manufactures,

assembles, markets, advertises, sells, distributes, and/or supplies exploding rifle

targets, under the Tannerite brand name, which it places into the stream of

commerce. Tannerite Sports may be served through its registered agent for service,

Daniel J. Tanner, at 36366 Valley Road, Pleasant Hill, Oregon 97455.

      4.     Upon information and belief, Defendant Daniel J. Tanner is a resident

of and citizen of Oregon. Tanner is an individual who operates under the assumed


______________________________________________________________________________
Complaint and Jury Demand                                                Page 2
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 3 of 16



business name “Tannerite Explosives.” Tanner is also the Manager, Owner, and/or

Principal of Tannerite Sports, LLC, and engaged in, controlled, directed, authorized,

and/or ratified the conduct of Tannerite Sports, LLC, and Tannerite Explosives.

Tanner may be served with process at 36366 Valley Road, Pleasant Hill, Oregon

97455.

      5.     The true names or capacities, whether individual, corporate, associated,

affiliated or otherwise of Defendants DOES 1 through 50, inclusive, are unknown to

Plaintiffs, who therefore sue said Defendants by such fictitious names. Upon

information and belief, each of the Defendants sued as a fictitious name is legally

responsible for the events and happenings referred to, and Plaintiffs will seek leave

of Court to amend this Complaint to insert their true names and capacities in place

and instead of the fictitious names when the same become known to them.

                          JURISDICTION AND VENUE

      6.     Jurisdiction is asserted under 28 U.S.C. § 1332(a) because this civil

action is between citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

      7.     Venue is proper in this Division under Local Rule 3.2(b)(1)(A) because

the actions described occurred in this district and one or more plaintiff lives in this

Division and District.




______________________________________________________________________________
Complaint and Jury Demand                                                Page 3
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 4 of 16



      8.     Tannerite Sports, LLC, and Daniel J. Tanner, individually and acting

under the assumed business name Tannerite Explosives, (collectively “Tannerite”),

designed, manufactured, assembled, marketed, advertises, sold and/or distributed the

Tannerite Brand Binary Exploding Target. The Tannerite Brand Binary Exploding

Target moved in the stream of commerce to Montana where it was sold to Montana

citizens in Montana.

      Plaintiffs reside in Montana and the Tannerite Brand Binary Exploding Target

was purchased in Montana and the harm it caused occurred in Montana. The

Tannerite Brand Binary Exploding Target had a Montana owner/purchaser and was

transported in the stream of commerce to and sold in Montana as Tannerite expected

it and other Tannerite Brand Binary Exploding Targets would be. All fact witnesses

are in Montana. Tannerite has multiple retailers in Montana. Tannerite markets and

advertises its Tannerite Brand Binary Exploding Targets in Montana.

      The Court does not exceed its powers under the Due Process Clause if it

asserts personal jurisdiction over a company that delivers its products into the stream

of commerce expecting they will be purchased by consumers in the forum state.

Montana has a “manifest interest” in providing its residents with a convenient forum

for redressing harms inflicted by out-of-state actors.              Where individuals

“purposefully derive benefit” from their interstate activities, it is unfair to allow them

to escape having to account in other states for consequences that arise proximately


______________________________________________________________________________
Complaint and Jury Demand                                                Page 4
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 5 of 16



from such activities because the Due Process Clause may not be wielded as a

territorial shield to avoid interstate obligations voluntarily assumed.         This is

particularly true in product liability actions. The purposes sought to be achieved by

Montana’s product liability laws would be furthered by their application to this set

of facts.

       One of the central purposes of Montana’s product liability scheme is to

prevent harms to Montana residents caused by defective products. Montana has a

direct interest in applying its product liability laws because its residents were harmed

by this Montana fire. Montana adopted a strict liability standard to afford maximum

protection for consumers against defects in manufactured products with the focus on

the condition of the product, and not on the manufacturer's conduct or knowledge.

       Montana law provides maximum protection and compensation to Montana

residents with the focus on the condition of the product and not on the conduct of

the manufacturer. Applying Montana's provisions guaranteeing strict liability and

full compensation to a cause of action involving Montanans harmed by a defective

product furthers the purposes of Montana law by ensuring that the costs to Montana

residents due to harms from defective products are fully borne by the responsible

parties. It will also have the salutary effect of deterring future sales of defective

products in Montana and encouraging manufacturers to warn Montana residents

about defects in their products quickly and thoroughly. The guarantee of full


______________________________________________________________________________
Complaint and Jury Demand                                                Page 5
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 6 of 16



compensation for Montana residents who suffer harms due to defective products

must not turn on such fortuitous circumstances as where the product was initially

sold. Tannerite’s willingness to sell to Montana consumers, its marketing to

Montana residents, and its accrual of benefits from Montana consumers buying its

products make it reasonable for Tannerite to anticipate being haled into a Montana

court. Tannerite’s actions show its willingness to serve the Montana market and

Tannerite derived benefits from Montanans using Tannerite Brand Binary Exploding

Target. Tannerite has the required minimum contacts with Montana under a stream

of commerce theory.

                          FACTUAL ALLEGATIONS

      9.    On or about September 2, 2019, Drew Michael Heineman, Xavier

Vicente Mercado, and Xavier Vicente Mercado II went target shooting near mile

marker 9 on Stuckey Road, Cascade County, Montana.

      10.   Defendants Tannerite Sports, LLC, and Daniel J. Tanner, individually

and acting under the assumed business name Tannerite Explosives, (collectively

“Tannerite”), design, manufacture, assemble, market, advertise, supply, distribute,

and/or sell binary exploding targets called “Tannerite Brand Binary Exploding

Targets.”




______________________________________________________________________________
Complaint and Jury Demand                                                Page 6
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 7 of 16



      11.    Tannerite Brand Binary Exploding Targets are sold as a binary non-

flammable explosive target kit comprised of ammonium nitrate and aluminum

powder.

      12.    Tannerite Brand Binary Exploding Targets are sold as one package

comprised of separately packaged components: one canister that contains a pre-

measured amount of ammonium nitrate, one packet that contains a pre-measured

amount of aluminum powder and one canister used for mixing.

      13.    Tannerite provides instructions with the Tannerite Brand Binary

Exploding Targets directing the consumer to mix the two pre-measured substances

in the mixing container; pour the mixture into the original target container; and to

detonate the mixed exploding target with a center-fire rifle.

      14.    The mixed Tannerite Brand Binary Exploding Targets detonate at a rate

between 16,000 and 18,000 feet per second.

      15.    The primary or common purpose of mixed Tannerite Brand Binary

Exploding Targets is detonation or rapid combustion.

      16.    Tannerite Brand Binary Exploding Targets are marketed as a safe non-

flammable binary exploding target for a user-friendly shot indicator for target

practice using a variety of firearms.

      17.    The instructions included with Tannerite Brand Binary Exploding

Targets provide for no other purpose than detonation.


______________________________________________________________________________
Complaint and Jury Demand                                                Page 7
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 8 of 16



      18.    Detonation or rapid combustion of the mixed Tannerite Brand Binary

Exploding Target is capable of relatively instantaneous or rapid release of gas.

      19.    Detonation or rapid combustion of the mixed Tannerite Brand Binary

Exploding Targets is capable of relatively instantaneous or rapid release of heat.

      20.    On or about September 2, 2019, Mercado II shot at and hit a Tannerite

target. The Tannerite Brand Binary Exploding Target exploded on impact and the

detonation immediately caused a fire.

      21.    The fire spread over approximately 16,000 acres destroying mixed

agricultural crops, pastures, fencing, a residence, multiple out buildings, and

damaging property belonging to Plaintiffs.

      22.    Plaintiffs incurred necessary expenses in fighting to suppress the fire

and in mitigating damages caused by the fire.

      23.    Tannerite markets Tannerite Brand Binary Exploding Targets as a non-

flammable binary exploding target.         Tannerite represents to consumers that

Tannerite Brand Binary Exploding Targets are specifically designed to be safe and

non-flammable, whether sitting on a shelf, being mixed, or used.           Tannerite

represents that the Tannerite Brand Binary Exploding Targets produce a water vapor

and a thunderous boom resembling an explosion.

      24.    Tannerite knowingly misleads consumers about the Tannerite Brand

Binary Exploding Target’s ability to start a fire.


______________________________________________________________________________
Complaint and Jury Demand                                                Page 8
      Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 9 of 16



      25.    Tannerite was the manufacturer, distributor, wholesaler, and/or seller

of the Tannerite Brand Binary Exploding Target and/or its component ingredients

and materials within the meaning of § 27-1-719, MCA, and is strictly liable for

supplying and selling the defective the Tannerite Brand Binary Exploding Target

that caused the fire and Plaintiffs’ damages

      26.    Tannerite’s defective design of the Tannerite Brand Binary Exploding

Target was a substantial factor in causing the fire and fire damage.

                                    COUNT I
                  Strict Liability – Defective Design Against
      Tannerite Sports LLC, Daniel J. Tanner, and Tannerite Explosives
                          (Collectively “Tannerite”)

      27.    Plaintiffs incorporate all previous paragraphs as if fully reproduced.

      28.    The Tannerite Brand Binary Exploding Target was in a defective

condition because of defective design which proximately caused the Tannerite Brand

Binary Exploding Target to create a fire resulting in the burning of approximately

16,000 acres and loss of property.

      29.    The Tannerite Brand Binary Exploding Target is defective in design

because:

             (a)   The Tannerite Brand Binary Exploding Target has a
                   tendency to cause fires;

             (b)   The foregoing creates an extreme risk of harm beyond the
                   reasonable expectations of consumers and creates a risk
                   that far outweighs any benefit associated with the design


______________________________________________________________________________
Complaint and Jury Demand                                                Page 9
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 10 of 16



                   given the uses for which the Tannerite Brand Binary
                   Exploding Target was marketed; and

             (c)   Safer alternative designs that safely preclude fire were
                   technologically feasible when the Tannerite target left the
                   control of Tannerite.

      30.    As a direct and proximate result of the design defect, the Tannerite

Brand Binary Exploding Target detonated and caused a fire which burned

approximately 16,000 acres and destroyed mixed agricultural crops, pastures,

fencing, buildings, damaged property belonging to Plaintiffs, and necessitated fire

suppression and mitigation.

      31.    As a direct and proximate result of the fire and their economic losses,

Plaintiffs suffered emotional distress with physical manifestations of injury.

                                   COUNT II
               Strict Liability – Manufacturing Defect Against
      Tannerite Sports LLC, Daniel J. Tanner, and Tannerite Explosives
                          (Collectively “Tannerite”)

      32.    Plaintiffs incorporate all previous paragraphs as if fully reproduced.

      33.    The Tannerite Brand Binary Exploding Target was in a defective

condition time of the manufacture, distribution, and sale by Tannerite because of a

manufacturing defect and the failure of the Tannerite Brand Binary Exploding

Target to conform to design.

      34.    As a direct and proximate result of the manufacturing defect, the

Tannerite Brand Binary Exploding Target detonated causing a fire which burned and


______________________________________________________________________________
Complaint and Jury Demand                                               Page 10
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 11 of 16



destroyed mixed agricultural crops, pastures, fencing, buildings, damaged property

belonging to Plaintiffs, and necessitated fire suppression and mitigation.

      35.    As a direct and proximate result of the fire and their economic losses,

Plaintiffs suffered emotional distress with physical manifestations of injury.

                                  COUNT III
                  Strict Liability – Failure to Warn Against
      Tannerite Sports LLC, Daniel J. Tanner, and Tannerite Explosives
                          (Collectively “Tannerite”)

      36.    Plaintiffs incorporate all previous paragraphs as if fully reproduced.

      37.    The Tannerite Brand Binary Exploding Target was in a defective

condition because of Defendants’ failure to adequately warn consumers and users

about the risk of serious harm associated with the Tannerite Brand Binary Exploding

Targets, including the tendency of Tannerite Brand Binary Exploding Targets to

detonate and cause fires.

      38.    As a direct and proximate result of the defective condition of the

Tannerite Brand Binary Exploding Target, because of failure to warn, the fire

occurred which burned and destroyed mixed agricultural crops, pastures, fencing,

buildings, damaged property belonging to Plaintiffs, and necessitated fire

suppression and mitigation.

      39.    As a direct and proximate result of the fire and their economic losses,

Plaintiffs suffered emotional distress with physical manifestations of injury.



______________________________________________________________________________
Complaint and Jury Demand                                               Page 11
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 12 of 16



                                COUNT IV
                         Warranty Claims Against
      Tannerite Sports LLC, Daniel J. Tanner, and Tannerite Explosives
                         (Collectively “Tannerite”)

      40.    Plaintiffs incorporate all previous paragraphs as if fully reproduced.

      41.    Defendants knew users of Tannerite Brand Binary Exploding Targets,

would rely on Tannerite to provide safe products, thereby expressly and impliedly

warranting that the Tannerite Brand Binary Exploding Target would be suitable for

its intended purposes and would not cause a fire.

      42.    As a direct and proximate result of Defendants’ breach of warranties,

Plaintiffs suffered the destruction of mixed agricultural crops, pastures, fencing,

buildings, and their property which necessitated fire suppression and mitigation.

      43.    As a direct and proximate result of Defendants’ breach of warranties

and as a natural and foreseeable consequence, Plaintiffs suffered emotional distress

with physical manifestations of injury.

                                 COUNT V
                         Punitive Damages Against
      Tannerite Sports LLC, Daniel J. Tanner, and Tannerite Explosives
                         (Collectively “Tannerite”)

      44.    Tannerite had actual knowledge of facts or intentionally disregarded

facts that created a high probability of injury to Plaintiffs and users of Tannerite

Brand Binary Exploding Targets because of the detonation of Tannerite Brand

Binary Exploding Targets and the ability to cause fire.


______________________________________________________________________________
Complaint and Jury Demand                                               Page 12
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 13 of 16



      45.    Tannerite deliberately acted in conscious or intentional disregard of the

high probability of injury to Plaintiffs and other users and/or deliberately acted with

indifference to the high probability of injury to Plaintiffs and other users of the

Tannerite Brand Binary Exploding Target. Defendants Tannerite are guilty of

malice as defined by Montana law, under Section 27-1-221, MCA, and each should

be punished and made an example of to discourage each of them and others from

engaging in like conduct, through an assessment of punitive damages.

                             PLAINTIFFS’ DAMAGES

      46.    Plaintiffs incorporate all previous paragraphs as if fully reproduced.

      47.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiffs suffered damages including, but not limited to, economic losses; standing

crop and pasture loss; cover crop loss; loss of nutrients; loss of topsoil; future crop

yield losses; loss of grazing grass, loss of fencing, loss of buildings, loss of property,

costs of repairs, other property damages and fire suppression and mitigation

damages.

      48.    To mitigate their damages, Plaintiffs incurred costs in extinguishing the

fire, in preparing to seed and maintain the burned acreage with a cover crop to

prevent further topsoil loss, and other costs in mitigating their damages.




______________________________________________________________________________
Complaint and Jury Demand                                               Page 13
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 14 of 16



      49.    As a direct and proximate result of Defendants’ wrongful conduct, the

destruction and damage to their property, and resultant economic losses, Plaintiffs

suffered emotional distress with physical manifestations of injury.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs request the Court and jury award the following

damages:

      1.     All damages recoverable under Montana law;

      2.     Reasonable compensation for standing crop and pasture loss; cover

crop loss; loss of nutrients; loss of topsoil; future crop yield losses; loss of grazing

grass, fencing, buildings, property; costs of repairs; and other property damages.

      3.     Reasonable compensation for the economic costs of fighting to

extinguish the fire, in preparing to seed and maintain the burned acreage with a cover

crop to prevent further topsoil loss, and other mitigation damages;

      4.     Reasonable compensation for emotional distress with physical

manifestations of injury;

      5.     Punitive damages in a sufficient amount to discourage Defendants

Tannerite Sports, LLC; Daniel J. Tanner; Tannerite Explosives; and others from

engaging in like conduct.

      6.     Costs of suit;

      7.     Pre-judgment and post-judgement interest as provide by law; and


______________________________________________________________________________
Complaint and Jury Demand                                               Page 14
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 15 of 16



      8.    Such other and further relief as the Court deems appropriate.

      Dated: September 1, 2021.

                                            CONNER, MARR & PINSKI, PLLP

                                            /s/ Gregory G. Pinski
                                            Gregory G. Pinski
                                            P.O. Box 3028
                                            520 Third Avenue North
                                            Great Falls, MT 59403-3028
                                            Telephone: (406) 727-3550
                                            Facsimile: (406) 727-1640
                                            greg@mttrials.com
                                            ATTORNEYS FOR PLAINTIFFS




______________________________________________________________________________
Complaint and Jury Demand                                               Page 15
     Case 4:21-cv-00093-BMM-JTJ Document 1 Filed 09/01/21 Page 16 of 16



                                  JURY DEMAND

      Plaintiffs demand a jury trial on all issues triable to a jury.

      Dated: September 1, 2021.

                                               CONNER, MARR & PINSKI, PLLP

                                               /s/ Gregory G. Pinski
                                               Gregory G. Pinski
                                               P.O. Box 3028
                                               520 Third Avenue North
                                               Great Falls, MT 59403-3028
                                               Telephone: (406) 727-3550
                                               Facsimile: (406) 727-1640
                                               greg@mttrials.com
                                               ATTORNEYS FOR PLAINTIFFS




______________________________________________________________________________
Complaint and Jury Demand                                               Page 16
